Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

	On Pg. 10 of Applicant’s Remarks, with regard to claim 1, Applicant argues the newly amended claims.
	Applicant’s arguments have been considered, but are moot based on the new ground of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 7,197,539), hereafter referred to as “Cooley”, in view of Stern et al. (US 2006/0026438), hereafter referred to as “Stern”, in further view of Bennett et al. (US 2016/0335572), hereafter referred to as “Bennett”, in further view of Miller et al. (US 2019/0281001), hereafter referred to as “Miller”, in further view of Zhao et al. (US 2003/0105846), hereafter referred to as “Zhao”.

Regarding claim 1, Cooley discloses:
A method of a server (e.g. e-mail server; Col. 4, ll. 41-60), comprising:
receiving a first email from a first email account, wherein the first email comprises an indication of a first email address of the first email account (e.g. user’s e-mail address; Col. 4, ll. 41-60, “...Eventually, the user's e-mail client communicates with the e-mail server and retrieves 230 the user's e-mail. The user's e-mail client may be one of any number of popular e-mail client software products, such as Microsoft Outlook.RTM., Outlook Express.RTM., Eudora.RTM., Lotus Notes.RTM., or the like. Each possesses the capability of communicating with an e-mail server and retrieving messages directed to the user's e-mail address...”);
receiving a third email, addressed to the first DEA (e.g. disposable email address; Abstract), from a second email account (e.g. originator of the email; Col. 4, ll. 61-67, “Once the user has identified 240 the e-mail message to the e-mail client as undesirable and unsolicited e-mail (spam), the present invention examines 250 the e-mail for tracking information. In one embodiment, the headers of the e-mail, including the X-header, are examined for tracking information added 220 as the e-mail passed 225 from the DEA server 330 to the e-mail server 320. In other embodiments, tracking information may be embedded in the e-mail content. When the e-mail is found to contain tracking information, the present invention communicates 260 with the DEA server 330 to determine details regarding the relationship between the user's un-aliased e-mail address and the disposable e-mail address. Once provided with the disposable e-mail address, the DEA server 330 can communicate back to the user's computer 350 information such as a log outlining the use of the disposable e-mail address. Such a log may include the originator of the e-mail, the date and time of the transmission, and so forth...”);
transmitting the third email to the first email account (Col. 3, ll. 62-67 to Col. 4, ll. 1-7, “...A disposable e-mail address server (‘DEA server’) acts as a clearinghouse to receive e-mails directed to disposable e-mail addresses, and to forward the messages to the user's un-aliased e-mail address...”);
receiving, from a client device associated with the first email account, a request to deactivate the first DEA (Col. 5, ll. 27-39, “Having identified the e-mail as spam, and being provided with information regarding the origin of the e-mail and its relationship with the disposable e-mail address, the user, in one embodiment, is prompted 270 to disable the disposable e-mail address. If the user concurs, the present invention communicates 275 with the DEA server 330 to disable the disposable e-mail ;
responsive to receiving the request to deactivate the first DEA, deactivating the first DEA (Col. 5, ll. 27-39, “Having identified the e-mail as spam, and being provided with information regarding the origin of the e-mail and its relationship with the disposable e-mail address, the user, in one embodiment, is prompted 270 to disable the disposable e-mail address. If the user concurs, the present invention communicates 275 with the DEA server 330 to disable the disposable e-mail address associated with the pending e-mail. As a result, further messages sent to this particular disposable e-mail address will not reach the user's inbox...”).
Cooley also doesn’t disclose, but Stern teaches:
responsive to the first email, generating a first disposable email address (DEA), corresponding to the first email account (e.g. previously generated anonymous aliases; [0048]), for one or more communications (Fig. 3 shows From address line; [0043], “The anonymous alias logic 130 can randomly generate an anonymous alias when initiated to do so, or a user can be prompted to provide input for the anonymous alias...;” [0046], “...The user can submit an anonymous alias as an email address in an email alias identification field 304 to identify the user as the sender of the email message 302...;” [0048], “...The drop-down control 312, when selected, displays a list of previously generated anonymous aliases from which a user can select an anonymous alias to include in the email alias identification field 304 of the email message 302. Alternatively, or in addition, the ‘From; address line (e.g., the email alias identification field 304) of the email message 302 can include a drop-down user-selectable control 314 which, when selected, displays a list of previously generated anonymous aliases from which the user can select an anonymous alias to include in the email...”);
generating a second email based upon (i) the first DEA (e.g. select an anonymous alias to include in the email alias identification field of the email message; [0048]), wherein the generating the second email, an indication of the first DEA as a sender of the second email (Fig. 3 shows From address line; [0046], “...The user can submit an anonymous alias as an email address in an email alias identification field 304 to identify the user as the sender of the email message 302...;” [0048], “...The drop-down control 312, when selected, displays a list of previously generated anonymous aliases from which a 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address as taught by Cooley with the inclusion of submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message as taught by Stern because to hide the user’s real e-mail address and allow communications from a legitimate e-mail address without giving away the user’s personal information.
Cooley in view of Stern doesn’t teach, but Bennett teaches:
receiving a first email from a first email account (e.g. first user; Abstract, “A system that analyses content of electronic communications may automatically detect requests or commitments from the electronic communications. In one example process, a processor may identify a request or a commitment in the content of the electronic message; based, at least in part, on the request or the commitment, determine an informal contract; and execute one or more actions to manage the informal contract, the one or more actions based, at least in part, on the request or the commitment;” [0015], “...An email exchange between two people may include text from a first person sending a request to a second person to perform a task, and the second person making a commitment (e.g., agreeing) to perform the task...”);
determining a requested service based upon the first email (e.g. meeting request; [0022], “...The identified task content and inferences about the task content may be used to drive automatic (e.g., computer generated) services such as reminders, revisions (e.g., and displays) of to-do lists, appointments, meeting requests, and other time management activities...”);
determining a set of service providers corresponding to the requested service determined based upon the requested service determined based upon the first email ([0015], “...A computing system may perform a number of automatic actions based, at least in part, on the detected or identified 
one or more communications corresponding to the requested service determined based upon the first email ([0015], “...A computing system may perform a number of automatic actions based, at least in part, on the detected or identified request and/or commitment...The system may query a variety of sources of information that may be related to one or more portions of the email exchange...;” [0017], “...an informal contract is a mutual agreement between two or more parties under which the parties agree (implicitly or explicitly) that some action should be (e.g., desirably) performed...;” [0046],, “...a task operations module 302 in communication with a number of entities 304-324.  Such entities may include...third party data aggregators that might provide data as a service...”);
the set of email accounts comprising a second email account of the first service provider, wherein each email account of the set of email accounts is for a service provider selected for inclusion in the set of service providers (e.g. other user entity; [0063]) corresponding to the requested service (e.g. task content; [0054], “...task operations module 302 may establish one or more task-oriented processes based, at least in part, on task content while the author of a message writes the message. For example, such writing may comprise typing an email or text message using any type of text editor or application...For example, as the person reads a message, task operations module 302 may annotate portions of the message by highlighting or emphasizing requests or commitments in the text of the message...;” [0063], “...an outgoing message includes a request to the other user entity by the user may involve querying various data sources (which need not be external to the device(s) performing the process) to determine likelihood of outcome of the other user entity responding with a strong (e.g., sincere, reliable, worthy) commitment to the request of the user...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's 
Cooley in view of Stern, and in further view of Bennett also doesn’t teach, but Miller teaches:
generating a second email based upon (ii) the first email received from the first email account ([0020], “With regard to the message content, a user may want to draft a new email message that has related message content in a previously sent email message...;” [0021], “...During a second cycle, a second message is drafted, based on the first message and the reply messages, and the second message is sent to a second group of recipients...”);
responsive to generating the second email, transmitting the second email to a set of email accounts (e.g. second group of recipients; [0021], “...During a second cycle, a second message is drafted, based on the first message and the reply messages, and the second message is sent to a second group of recipients...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications as taught by Cooley, Stern, and Bennett with the inclusion of drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients as taught by Miller because different services may require sub-services which are fulfilled by a different set of service providers and analyzing the email may highlight portions of the email which may be fulfilled by the different set of service providers. 
Cooley in view of Stern, Bennett, and in further view of Miller also doesn’t teach, but Zhao teaches:
wherein the determining the set of service provider comprises selecting a first service provider, for inclusion in the set of service providers, from a database of service providers based upon a determination that at least one service associated with the first service provider at least one of matches or is related to the requested service determined upon the first email ([0033], “The system 300 also includes means for receiving a request for a service by a user 314. Preferably, the user 314 contacts the server 302 through a discover interface 316, such as a Web page or e-mail to make a request for a service. The database is searched for a service provider who has previously registered a service which matches the requested service by the user 314. The user 314 is then informed of the results of the search through a notification interface 318. The notification interface 318 is preferably an e-mail if the user supplies an email address with his or her request”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and as taught by Cooley, Stern, Bennett, and Miller with the inclusion of searching the database for a service provider who has previously registered a service which matches the requested service by the user as taught by Zhao because the request in an email may be fulfilled by the service provider in an outgoing message sent to the other user entity.

Claim(s) 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 7,197,539), in view of Stern et al. (US 2006/0026438), Bennett et al. (US 2016/0335572), Miller et al. (US 2019/0281001), and Zhao et al. (US 2003/0105846), as applied to claim 1, in further view of Cooper (US 2002/0129111), hereafter referred to as “Cooper”.

Regarding claim 2, Cooley-Stern-Bennett-Miller-Zhao discloses the method of claim 1, Cooley in view of Stern, Bennett, Miller, and in further view of Zhao also doesn’t teach: prior to the receiving the request to deactivate the first DEA, receiving a fourth email, addressed to a second email address associated with the second email account, from the first email account; and transmitting a fifth email, associated with the fourth email, to the second email account, wherein the fifth email comprises an indication of the first DEA. In an analogous art, Cooper teaches:
prior to the receiving the request to deactivate the first DEA, receiving a fourth email, addressed to a second email address associated with the second email account, from the first email account ([0024], “...when the customer is sending the email to trusted recipients such as business associates or family members, the ‘secure send’ option would not be chosen, and the trusted associates would receive email from the customer with his actual email address indicated...;” [0028], “...target email address of the original email...”);
transmitting a fifth email, associated with the fourth email, to the second email account, wherein the fifth email comprises an indication of the first DEA (e.g. dynamic address; [0024], “...when sending email to others, the ‘secure send’ option causing use of the dynamic address according to the present invention would be chosen to protect the customer from receiving unwanted replies to that email;” [0028], “...target email address of the original email...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and searching the database for a service provider who has previously registered a service which matches the requested service as taught by Cooley, Stern, Bennett, Miller, and Zhao with the inclusion of the secure send option for sending email to others, causing use of the dynamic address to protect the customer from receiving unwanted replies to that email as taught by Cooper because it provides additional options as the use of the dynamic address is intended and preferable to the latter.

Regarding claim 3, Cooley-Stern-Bennett-Miller-Zhao-Cooper discloses the method of claim 2, however Cooper teaches:
wherein the fifth email is the same as the fourth email ([0024], “...when sending email to others, the ‘secure send’ option causing use of the dynamic address according to the present invention would be chosen to protect the customer from receiving unwanted replies to that email”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and searching the database for a service provider who has previously registered a service which matches the requested service as taught by Cooley, Stern, Bennett, Miller, and Zhao with the inclusion of the secure send option for sending email to others, causing use of the dynamic address to protect the customer from receiving unwanted replies to that email as taught by Cooper because it provides additional options as the use of the dynamic address is intended and preferable to the latter.

Regarding claim 4, Cooley-Stern-Bennett-Miller-Zhao-Cooper discloses the method of claim 2, however Cooper teaches:
determining whether the fourth email comprises an indication of the first email address ([0024], “...when the customer is sending the email to trusted recipients such as business associates or family members, the ‘secure send’ option would not be chosen, and the trusted associates would receive email from the customer with his actual email address indicated...”); and
 responsive to determining that the fourth email comprises the indication of the first email address, modifying the fourth email based upon the first DEA to generate the fifth email ([0024], “...when an email signal is received from a customer's computer 20, 22, the server 48 will selectively replace the customer's email address with a dynamic email address so that the email signal sent out over 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and searching the database for a service provider who has previously registered a service which matches the requested service as taught by Cooley, Stern, Bennett, Miller, and Zhao with the inclusion of the secure send option for sending email to others, causing use of the dynamic address to protect the customer from receiving unwanted replies to that email as taught by Cooper because it provides additional options as the use of the dynamic address is intended and preferable to the latter.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 7,197,539), in view of Stern et al. (US 2006/0026438), Bennett et al. (US 2016/0335572), Miller et al. (US 2019/0281001), and Zhao et al. (US 2003/0105846), as applied to claim 1, in further view of Santos Ramirez et al. (US 2018/0219810), hereafter referred to as “Santos Ramirez”.

Regarding claim 5, Cooley-Stern-Bennett-Miller-Zhao discloses the method of claim 1, Cooley in view of Stern, Bennett, Miller, and in further view of Zhao also doesn’t teach: wherein the generating the second email based upon the first email comprises: generating a second email body of the second email based upon content of a first email body of the first email, wherein the second email body of the second email comprises the content of the first email body of the first email; generating a second email header of the second email, wherein the second email header comprises a sender address corresponding to the first DEA, wherein the second email header of the second email is different than a first email header of the first email. In an analogous art, Santos Ramirez teaches: 
wherein the generating the second email based upon the first email comprises: generating a second email body of the second email based upon content of a first email body of the first email, wherein the second email body of the second email comprises the content of the first email body of the first email ([0051], “...a user device 102 can transmit, in a single email body, several customized email messages for receipt by several user devices with each received email message comprising a customized message for respective user devices. In an aspect, system 100A can employ processor 112 to execute a tagging component 110 (e.g., stored in memory 108) to assign tag data to a set of content data within an email message...”); and
generating a second email header of the second email, wherein the second email header comprises a sender address corresponding to the first DEA, wherein the second email header of the second email is different than a first email header of the first email ([0066], “...email message 100B can comprise header 121 comprising TO field 121A, CC field 121B, and BCC field 121C...;” [0092], “...addressees listed within header 121...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and searching the database for a service provider who has previously registered a service which matches the requested service as taught by Cooley, Stern, Bennett, Miller, and Zhao with the inclusion of transmitting, in a single email body, several customized email messages for receipt by several user devices with each received email message comprising a customized message for respective user devices as taught by Santos Ramirez because the email body contains the focal content for the email message.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 7,197,539), in view of Stern et al. (US 2006/0026438), Bennett et al. (US 2016/0335572), Miller et al. (US 2019/0281001), and Zhao et al. (US 2003/0105846), as applied to claim 1, in further view of Bhatia (US 9,015,801), hereafter referred to as “Bhatia”, in further view of Levi (US 2018/0336653), hereafter referred to as “Levi”.

Regarding claim 6, Cooley-Stern-Bennett-Miller-Zhao discloses the method of claim 1. Cooley in view of Stern, Bennett, Miller, and in further view of Zhao also doesn’t teach: determining a location associated with the first email account, wherein the determining the set of service providers comprises analyzing a database of service providers, based upon the location, to select the set of service providers from among a plurality of service providers based upon a determination that the set of service providers are within a threshold distance from the location. In an analogous art, Bhatia teaches:
determining a location associated with the first email account (Col. 5, ll. 3-21, “...A messaging service provider may monitor locations from which account access requests originate. Locations may be determined based on IP addresses, network addresses, or other criteria. The locations may be stored in a data store in association with the account holder's computing device(s)...a user may have accessed the user's email account for the past six months from a location in the United States...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and searching the database for a service provider who has previously registered a service which matches the requested service as taught by Cooley, Stern, Bennett, Miller, and Zhao with the inclusion of monitoring locations from which account access requests originate where a user may have accessed the user’s email account as taught by Bhatia because these locations 
Cooley in view of Stern, Bennett, Miller, Zhao, and in further view of Bhatia also doesn’t teach:
wherein the determining the set of service providers comprises analyzing a database of service providers, based upon the location, to select the set of service providers from among a plurality of service providers based upon a determination that the set of service providers are within a threshold distance from the location. In an analogous art, Levi teaches:
wherein the determining the set of service providers comprises analyzing a database of service providers, based upon the location, to select the set of service providers from among a plurality of service providers based upon a determination that the set of service providers are within a threshold distance from the location ([0043], “...matching component 240 queries the service data store 230 for service providers that are within a first threshold distance (alternatively, within a threshold time of travel). From the queried result set, the matching component 240 makes a selection of a service provider for the service request 201...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and searching the database for a service provider who has previously registered a service which matches the requested service as taught by Cooley, Stern, Bennett, Miller, and Zhao, and Bhatia with the inclusion of matching the service locations of the incoming service request with the current location of available service providers and querying the data store for service providers that are within a first threshold distance as taught by Levi because the requests may be serviced by service providers that meet the distance criteria and better performance to fulfill the service request.

Claim(s) 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 7,197,539), in view of Stern et al. (US 2006/0026438), Bennett et al. (US 2016/0335572), Miller et al. (US 2019/0281001), and Zhao et al. (US 2003/0105846), as applied to claim(s) 1, 15, and 18, in further view of Moermans (US 2012/0302233), hereafter referred to as “Moermans”, in further view of Dunn et al. (US 7,428,750), hereafter referred to as “Dunn”.

Regarding claim 7, Cooley-Stern-Bennett-Miller-Zhao discloses the method of claim 1. Cooley in view of Stern, Bennett, Miller, and in further view of Zhao also doesn’t teach: analyzing the third email to determine that the requested service is completed by the first service provider; responsive to determining that the requested service is completed by the first service provider, transmitting a notification to the client device associated with the first email account. In an analogous art, Moermans teaches: 
analyzing the third email to determine that the requested service is completed by the first service provider ([0051], “Once all migration updates are executed, the migration AS notifies the HSS that the migration process is finished (step 308), which forwards the notification (a migration termination message) to the user profile manager (step 309). If the migration termination message indicates that the migration process is successfully ended, the user profile manager (UPM) associated with the HSS in response updates the user profile by removing (or disabling) the migration service from the extended user profile stored in the HSS (step 310). Then, the HSS sends the thus modified user profile to the CSCF (step 312)”);
responsive to determining that the requested service is completed by the first service provider, transmitting a notification to the client device associated with the first email account ([0051], “Once all migration updates are executed, the migration AS notifies the HSS that the migration process is finished (step 308), which forwards the notification (a migration termination message) to the user profile manager (step 309). If the migration termination message indicates that the migration process is successfully ended, the user profile manager (UPM) associated with the HSS in response updates the user profile by removing (or disabling) the migration service from the extended user profile stored in the HSS (step 310). Then, the HSS sends the thus modified user profile to the CSCF (step 312)”).

Cooley in view of Stern, Miller, Bennett, Zhao, and in further view of Moermans also doesn’t teach: wherein the notification comprises a first selectable input corresponding to deactivating the first DEA. In an analogous art, Dunn teaches:
wherein the notification comprises a first selectable input corresponding to deactivating the first DEA (e.g. option to close one or more of the linked accounts; Col. 12, ll. 4-9, “The user interface of the invention also includes functionality to receive from the user via the user interface selection device a request with instructions to modify (e.g., add or delete) registered user identity information. The identity broker 206 modifies the registered user identity information in accordance with the received instructions;” Col. 13, ll. 1-25, “...Exemplary email notification text contains the following: a list of the accounts that have been linked to this email account along with a list of all the accounts that are linked to this email account, a link to the multiple account management site, an option to unlink the accounts, and an option to close one or more of the linked accounts”).


Regarding claim 8, Cooley-Stern-Bennett-Miller-Zhao-Gawor-Dunn discloses the method of claim 7, however Dunn teaches: 
wherein the request to deactivate the first DEA is received responsive to a selection of the first selectable input (e.g. option to close one or more of the linked accounts; Col. 12, ll. 4-9, “The user interface of the invention also includes functionality to receive from the user via the user interface selection device a request with instructions to modify (e.g., add or delete) registered user identity information. The identity broker 206 modifies the registered user identity information in accordance with 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and searching the database for a service provider who has previously registered a service which matches the requested service and notifying the HSS that the migration process is finished, which forwards the notification (migration termination message) to the user profile manager and If the migration termination message indicates that the migration process is successfully ended, the user profile manager (UPM) associated with the HSS in response updates the user profile by removing (or disabling) the migration service from the extended user profile stored in the HSS as taught by Cooley, Stern, Bennett, Miller, Zhao, and Moermans with the inclusion of receiving from the user via the user interface selection device a request with instructions to modify (e.g., add or delete) registered user identity information and the email notification text containing the option to close one or more of the linked accounts as taught by Dunn because a secondary email account may be set to receive spam while the primary email account may be set to receive regular emails and in case of flooding emails at the secondary email account, the option to close the secondary email account will provide a workaround for deleting emails in bulk at the secondary email account and the email server will be unable to receive email at that secondary email account that is recently closed, thus emails are discarded.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 7,197,539), in view of Stern et al. (US 2006/0026438), Bennett et al. (US 2016/0335572), Miller et al. (US 2019/0281001), and Zhao et al. (US 2003/0105846), as applied to claim 1, in further view of Bous et al. (US 2007/0078786), hereafter referred to as “Bous”.

Regarding claim 9, Cooley-Stern-Miller-Bennett-Zhao discloses the method of claim 1, Cooley in view of Stern, Miller, Bennett, and in further view of Zhao also doesn’t teach: after the deactivating the first DEA, receiving a fourth email, addressed to the first DEA; and responsive to receiving the fourth email, discarding the fourth email. In an analogous art, Bous teaches:
after the deactivating the first DEA, receiving a fourth email, addressed to the first DEA; and responsive to receiving the fourth email, discarding the fourth email ([0034], “...The requester, while surfing the internet, will be protected from unwanted advertisement, spam, and solicitation to their email address, home address and/or phone. The communications, spam or solicitations by electronic means will be sent to the requestor's secondary email address, which will be automatically forwarded to the requestor's primary email address or deleted. At the requestor's choosing, a new secondary email account may be created and the previous secondary email terminated. The purpose of the above is to protect the requestor's email address from the flooding of his primary email address once his secondary email address has been compromised...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and searching the database for a service provider who has previously registered a service which matches the requested service as taught by Cooley, Stern, Bennett, Miller, and Zhao with the inclusion of communications, spam or solicitations by electronic means will be sent to the requestor's secondary email address, which will be automatically deleted as taught by Bous because a secondary email account may be set to receive spam while the primary email account may be set to receive regular emails and in case of flooding emails at the secondary email account, the option to .

Claim(s) 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 7,197,539), in view of Stern et al. (US 2006/0026438), Bennett et al. (US 2016/0335572), Miller et al. (US 2019/0281001), and Zhao et al. (US 2003/0105846), as applied to claim 1, in further view of Silkey et al. (US 2002/0087404), hereafter referred to as “Silkey” in further view of Lawe (US 2007/0022007), hereafter referred to as “Lawe”.

Regarding claim 10, Cooley-Stern-Miller-Bennett-Zhao discloses the method of claim 1, Cooley in view of Stern, Miller, Bennett, and in further view of Zhao also doesn’t teach: after the deactivating the first DEA, receiving a fourth email, addressed to the first DEA, from a third email account; responsive to receiving the fourth email, generating a fifth email, wherein: the fifth email comprises an indication of the third email account; and the fifth email comprises a first selectable input corresponding to a request to be provided with the fourth email; and transmitting the fifth email to the first email account. In an analogous art, Silkey teaches:
after the deactivating the first DEA, receiving the fourth email (e.g. communiqu; Abstract). addressed to the first DEA (e.g. email address for each client in the list of recipient client profile records; [0054]), from a third email account (e.g. server provider; Abstract); responsive to receiving the fourth email, generating a fifth email (e.g. personalized communiqu; Abstract), wherein: the fifth email comprises an indication of the third email account (e.g. return email address; [0084]) and transmitting the fifth email to the first email account (e.g. email address for each client in the list of recipient client profile records; Abstract, “...A service provider authors or selects a communiqu to be sent to a set of recipients and submits to the server the communiqu and criteria defining the set of recipients...;” [0054], “Combine module 124 receives the list of recipient client profile records, extracts the email address from each record, and addresses the communiqu to the email address for each client in the list of recipient client profile records...;” [0059], “...a customized ‘reply-to’ address preferably allows the 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and searching the database for a service provider who has previously registered a service which matches the requested service as taught by Cooley, Stern, Bennett, Miller, and Zhao with the inclusion of the professional service provider to create the communiqu and include a return email address field in order to have any replies to the communiqu delivered to the professional service provider’s assistant as taught by Silkey because it provides a customized reply-to address preferably allowing the service provider to specify the email address that receives any replies to the communiqu.
Cooley in view of Stern, Miller, Bennett, Zhao, and in further view of Silkey also doesn’t teach: wherein: the fifth email comprises a fifth selectable input corresponding to a request to be provided with the fourth email. In an analogous art, Lawe teaches:
the fifth email comprises a fifth selectable input corresponding to a request to be provided with the fourth email (e.g. buyer’s click in the invitation email; [0039], “Upon receipt, a buyer opens and reads the invitation email and can accept the loyalty invitation offer by clicking an HTML link to acknowledge agreement to the rules and acceptance of the loyalty invitation. If the link is clicked, the email reader sends a standard message to the system which it records as the buyer's acceptance into the program...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's 

Regarding claim 11, Cooley-Stern-Miller-Bennett-Zhao-Silkey-Lawe discloses the method of claim 10, however Lawe teaches:
receiving a selection of the first selectable input ([0039], “Upon receipt, a buyer opens and reads the invitation email and can accept the loyalty invitation offer by clicking an HTML link to acknowledge agreement to the rules and acceptance of the loyalty invitation. If the link is clicked, the email reader sends a standard message to the system which it records as the buyer's acceptance into the program...”); and
responsive to receiving the selection of the first selectable input, transmitting the fourth email to the first email account ([0039], “...a confirming email can be sent to the buyer notifying the buyer of the recorded buyer opt-in”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically 

Regarding claim 12, Cooley-Stern-Miller-Bennett-Zhao-Silkey-Lawe discloses the method of claim 10, however Silkey teaches: 
wherein the fifth email comprises a second selectable input corresponding to a request to not be provided with the fourth email, the method comprising: receiving a selection of the second selectable input; and responsive to receiving the selection of the second selectable input, discarding the fourth email ([0058], “...a communiqu delivered by email may provide a recipient with the ability to reply to the email in a fashion that submits a request to server 10 to remove the particular recipient from the mailing list...;” [0059], “...the ‘unsubscribe’ ability allows a recipient to send an email request that the recipient be removed from the particular mailing list that generated the communiqu...,” As a note, Johansson teaches closing email accounts due to explicit request. Thus, the email would be discarded.).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications and drafting a second message, 

Regarding claim 13, Cooley-Stern-Miller-Bennett-Zhao-Silkey-Lawe discloses the method of claim 10, however Silkey teaches:
	after receiving the selection of the second selectable input in the fifth email, receiving a sixth email, addressed to the first DEA; and responsive to receiving the sixth email, discarding the sixth email based upon the selection of the second selectable input ([0058], “...a communiqu delivered by email may provide a recipient with the ability to reply to the email in a fashion that submits a request to server 10 to remove the particular recipient from the mailing list...;” [0059], “...the ‘unsubscribe’ ability allows a recipient to send an email request that the recipient be removed from the particular mailing list that generated the communiqu...,” As a note, Johansson teaches closing email accounts due to explicit request. Thus, the email would be discarded.).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and searching the database for a service provider who has previously registered a service which matches the requested service as taught by Cooley, Stern, Bennett, Miller, and Zhao with the inclusion of the professional service provider to create the communiqu and 

Regarding claim 14, Cooley-Stern-Miller-Bennett-Zhao-Silkey-Lawe discloses the method of claim 10. Cooley in view of Stern, Miller, Bennett, Johansson, Zhao, and in further view of Silkey also doesn’t teach: after receiving the selection of the first selectable in the fifth email, receiving a sixth email, addressed to the first DEA; and responsive to receiving the sixth email, transmitting the sixth email to the first email account. In an analogous art, Lawe teaches:
	after receiving the selection of the first selectable in the fifth email, receiving a sixth email, addressed to the first DEA; and responsive to receiving the sixth email, transmitting the sixth email to the first email account (e.g. buyer’s click in the invitation email; [0039], “Upon receipt, a buyer opens and reads the invitation email and can accept the loyalty invitation offer by clicking an HTML link to acknowledge agreement to the rules and acceptance of the loyalty invitation. If the link is clicked, the email reader sends a standard message to the system which it records as the buyer's acceptance into the program...;” [0040], “Once the buyer's acceptance is recorded, the buyer account is activated and is eligible for loyalty rewards and future marketing emails...;” [0043], “The loyalty system periodically, such as once per day, executes a create marketing emails software program as part of its operation...On a daily basis the outbound email system will evaluate if the opted-in buyer is due a marketing email based on the frequency of emails identified during seller registration...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and searching the database for a service provider who has .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2016/0335572), in view of Stern et al. (US 2006/0026438), in further view of Miller et al. (US 2019/0281001), in further view of Crespo et al. (US 2007/0299920), hereafter referred to as “Crespo”, in further view of Ogilvie (US 6,711,608), hereafter referred to as “Ogilvie”, in further view of Moermans (US 2012/0302233), hereafter referred to as “Moermans”, in further view of Zhao et al. (US 2003/0105846).

Regarding claim 15, Bennett discloses:
A computing device ([0035]) comprising:
a processor ([0035]) and memory ([0035]) comprising processor-executable instructions ([0035]) that when executed by the processor ([0035]) cause performance of operations, the operations comprising:
receiving a first message from a first client device (Abstract, “A system that analyses content of electronic communications may automatically detect requests or commitments from the electronic communications. In one example process, a processor may identify a request or a commitment in the content of the electronic message; based, at least in part, on the request or the commitment, determine an informal contract; and execute one or more actions to manage the informal contract, the one or more actions based, at least in part, on the request or the commitment;” [0015], “...An email exchange between 
determining a requested service based upon the first message (e.g. meeting request; [0022], “...The identified task content and inferences about the task content may be used to drive automatic (e.g., computer generated) services such as reminders, revisions (e.g., and displays) of to-do lists, appointments, meeting requests, and other time management activities...”);
determining a set of service providers corresponding to the requested service based upon the requested service determined based upon the first message ([0015], “...A computing system may perform a number of automatic actions based, at least in part, on the detected or identified request and/or commitment...The system may query a variety of sources of information that may be related to one or more portions of the email exchange...;” [0017], “...an informal contract is a mutual agreement between two or more parties under which the parties agree (implicitly or explicitly) that some action should be (e.g., desirably) performed...;” [0046],, “...a task operations module 302 in communication with a number of entities 304-324.  Such entities may include...third party data aggregators that might provide data as a service...”);
one or more communications corresponding to the requested service determined based upon the first message ([0015], “...A computing system may perform a number of automatic actions based, at least in part, on the detected or identified request and/or commitment...The system may query a variety of sources of information that may be related to one or more portions of the email exchange...;” [0017], “...an informal contract is a mutual agreement between two or more parties under which the parties agree (implicitly or explicitly) that some action should be (e.g., desirably) performed...;” [0046],, “...a task operations module 302 in communication with a number of entities 304-324.  Such entities may include...third party data aggregators that might provide data as a service...”);
wherein each email account of the set of email accounts is associated with a service provider of the set of service providers (e.g. other user entity; [0063]) associated with the requested service (e.g. task content; [0054], “...task operations module 302 may establish one or more task-oriented processes based, at least in part, on task content while the author of a message writes the message. For example, such writing may comprise typing an email or text message using any type of text 
Bennett also doesn’t disclose, but Stern teaches:
responsive to the first message, generating a first disposable email address (DEA) ([0043], “The anonymous alias logic 130 can randomly generate an anonymous alias when initiated to do so, or a user can be prompted to provide input for the anonymous alias...”);
generating a first email based upon (i) the first DEA and (ii) the first message received from the client, wherein the generating the first email comprises including, in the first email, an indication of the first DEA as a sender of the first email ([0046], “...The user can submit an anonymous alias as an email address in an email alias identification field 304 to identify the user as the sender of the email message 302...;” [0048], “...The drop-down control 312, when selected, displays a list of previously generated anonymous aliases from which a user can select an anonymous alias to include in the email alias identification field 304 of the email message 302. Alternatively, or in addition, the ‘From’ address line (e.g., the email alias identification field 304) of the email message 302 can include a drop-down user-selectable control 314 which, when selected, displays a list of previously generated anonymous aliases from which the user can select an anonymous alias to include in the email...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify automatically detecting requests or commitments from the electronic communications as taught by Bennett with the inclusion of submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message as taught by Stern because to hide the user’s real e-mail address and allow communications from a legitimate e-mail address without giving away the user’s personal information.
Bennett in view of Stern also doesn’t disclose, but Miller teaches:
responsive to generating the first email, transmitting the first email to a set of email accounts (e.g. first group of recipients; [0021], “...By way of example, during a first cycle, a first message is sent and the first message is discussed, among a first group of recipients, in a number of reply messages...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify automatically detecting requests or commitments from the electronic communications and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message as taught by Bennett and Stern with the drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients as taught by Miller because different services may require sub-services which are fulfilled by a different set of service providers and analyzing the email may highlight portions of the email which may be fulfilled by the different set of service providers.
Bennett in view of Stern and in further view of Miller also doesn’t disclose, but Crespo teaches:
	receiving a second email, addressed to the first DEA (e.g. customer's anonymous email address; [0084]), from the first email account of the first service provider of the set of service providers (e.g. merchant; [0029]; [0054]; [0084]) corresponding to the requested service (e.g. transaction; [0029], “...Although FIG. 1 illustrates only a single merchant 104, embodiments of the present invention can have many merchants participating in the electronic commerce system...;” [0030], “The broker 106 represents an entity that serves as an intermediary for the transaction between the client device 102 and the merchant 104...;” [0054], “The broker 106 also includes an email anonymization module 528 that communicates with the client device 102 and the merchant device 104 via the network 108 according to one embodiment. In one embodiment, the email anonymization module 528 includes an anonymous email server that transmits email messages to the client device 102 after receiving the email messages from the merchant device 104...;” [0084], “To communicate with the customer, the merchant sends an email to the customer's anonymous email address...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify automatically detecting requests or commitments from the electronic 
Bennett in view of Stern, Miller, and in further view of Crespo also doesn’t disclose, but Ogilvie teaches:
generating a second message (e.g. self-removal indicator; Col. 6, ll. 7-19) based upon the second email (e.g. self-removing message; Col. 5, ll. 53-67, “During a creating step 204 the originator 200 creates a self-removing message 206 using software and hardware configured by the software, or using custom hardware alone, according to the teaching herein...;” Col. 6, ll. 7-19, “In addition to the message self-removal code 208 in the message 206 and/or elsewhere, the message 206 often includes one or more self-removal indicators such as bitflags, header values, file name extensions, or other data marking the message 206, thereby identifying the entire message 206 or a portion thereof to the removal node 208 and distinguishing the message 206 from messages which are not subject to removal by the means taught herein...”);
transmitting the second message to the first client device (Col. 6, ll. 53-67, “During one or more transmitting steps 218 message 206 is transmitted over the signal means 118 from originator 200 to the recipient(s) 2020...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify automatically detecting requests or commitments from the electronic communications and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and the merchant sending an email to the customer’s anonymous email address as taught by Bennett, Stern, Miller, and Crespo with the inclusion of creating a self-removing 
Bennett in view of Stern, Miller, Crespo, and in further view of Ogilvie also doesn’t disclose, but Moermans teaches:
deactivating the first DEA ([0051], “Once all migration updates are executed, the migration AS notifies the HSS that the migration process is finished (step 308), which forwards the notification (a migration termination message) to the user profile manager (step 309). If the migration termination message indicates that the migration process is successfully ended, the user profile manager (UPM) associated with the HSS in response updates the user profile by removing (or disabling) the migration service from the extended user profile stored in the HSS (step 310). Then, the HSS sends the thus modified user profile to the CSCF (step 312)”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify automatically detecting requests or commitments from the electronic communications and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and the merchant sending an email to the customer’s anonymous email address and creating a self-removing message including one or more self-removal indicators, thereby identifying the entire message as taught by Bennett, Stern, Miller, Crespo, and Ogilvie with the inclusion of disabling the migration service from the extended user profile stored in the HSS in response to migration termination message indicating that the migration process is successfully ended as taught by Moermans because it shows that the requested service has been completed so there would be no need for the user profile to be associated with the requested service.
Bennett in view of Stern, Miller, Crespo, Ogilvie, and in further view of Moermans also doesn’t disclose, but Zhao teaches:
wherein the determining the set of service provider comprises selecting a first service provider, for inclusion in the set of service providers, from a database of service providers based upon a determination that at least one service associated with the first service provider at least one of matches or is related to the requested service determined upon the first email ([0033], “The system 300 also includes means for receiving a request for a service by a user 314. Preferably, the user 314 contacts the server 302 through a discover interface 316, such as a Web page or e-mail to make a request for a service. The database is searched for a service provider who has previously registered a service which matches the requested service by the user 314. The user 314 is then informed of the results of the search through a notification interface 318. The notification interface 318 is preferably an e-mail if the user supplies an email address with his or her request”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify automatically detecting requests or commitments from the electronic communications and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and the merchant sending an email to the customer’s anonymous email address and creating a self-removing message including one or more self-removal indicators, thereby identifying the entire message and disabling the migration service from the extended user profile stored in the HSS in response to migration termination message indicating that the migration process is successfully ended as taught by Bennett, Stern, Miller, Crespo, Ogilvie, and Moermans with the inclusion of searching the database for a service provider who has previously registered a service which matches the requested service by the user as taught by Zhao because the request in an email may be fulfilled by the service provider in an outgoing message sent to the other user entity.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 2016/0335572), in view of Stern et al. (US 2006/0026438), Miller et al. (US 2019/0281001), Crespo et al. (US 2007/0299920), Ogilvie (US 6,711,608), Moermans (US 2012/0302233), and Zhao et al. (US 2003/0105846) as applied to claim 15, in further view of Gawor et al. (US 2010/0017485), and in further view of Tudor (US 2008/0095333), hereafter referred to as “Tudor”.

Regarding claim 16, Bennett-Stern-Miller-Crespo-Ogilivie-Moermans-Zhao discloses the method of claim 15. Bennett in view of Stern, Miller, Crespo, Ogilvie, Moermans, and in further view of Zhao also doesn’t teach: wherein: the first message is a first text message and the second message is a second text message. In an analogous art, Gawor teaches: wherein:
the first message is a first text message (e.g. text specified by the user-defined constraint associated with the first email message; Abstract; [0024]) and the second message is a second text message (e.g. contents of the reply email message include text; [0024]).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify automatically detecting requests or commitments from the electronic communications and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and the merchant sending an email to the customer’s anonymous email address and creating a self-removing message including one or more self-removal indicators, thereby identifying the entire message and disabling the migration service from the extended user profile stored in the HSS in response to migration termination message indicating that the migration process is successfully ended and searching the database for a service provider who has previously registered a service which matches the requested service by the user as taught by Bennett, Stern, Miller, Crespo, Ogilvie, Moermans, and Zhao with the inclusion of receiving at least one user-defined constraint for a first email message, where the user-defined constraint comprises at least one of an expected format and expected content of a reply email message and validating the reply email message against the at least one user-defined constraint as taught by Gawor because it ensures that the requested service can be serviced by the service provider and provides a confirmation email.
Bennett in view of Stern, Miller, Crespo, Ogilvie, Moermans, Zhao, and in further view of Gawor also doesn’t teach: the second text message comprises an indication of a first return number corresponding to the first email account associated with the first service provider. In an analogous art, Tudor teaches:
the second text message comprises an indication of a first return number corresponding to the first email account associated with the first service provider ([0042], “...a lookup is performed to determine if the email contains not only the lead's phone number, but also a second phone number to be called...the phone number of the service provider...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify automatically detecting requests or commitments from the electronic communications and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and the merchant sending an email to the customer’s anonymous email address and creating a self-removing message including one or more self-removal indicators, thereby identifying the entire message and disabling the migration service from the extended user profile stored in the HSS in response to migration termination message indicating that the migration process is successfully ended and searching the database for a service provider who has previously registered a service which matches the requested service by the user and receiving at least one user-defined constraint for a first email message, where the user-defined constraint comprises at least one of an expected format and expected content of a reply email message and validating the reply email message against the at least one user-defined constraint as taught by Bennett, Stern, Miller, Crespo, Ogilvie, Moermans, Zhao, and Gawor with the inclusion of performing a lookup to determine if the email contains the phone number of the service provider as taught by Tudor because the phone number of the service provider is used to contact the service provider.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable Bennett et al. (US 2016/0335572), in view of Stern et al. (US 2006/0026438), Miller et al. (US 2019/0281001), Crespo et al. (US 2007/0299920), Ogilvie (US 6,711,608), Moermans (US 2012/0302233), and Zhao et al. (US 2003/0105846), Gawor et al. (US 2010/0017485), and Tudor (US 2008/0095333), as applied to claim 16, in further view of Dyer et al. (US 2014/0279564), hereafter referred to as “Dyer”.

Regarding claim 17, Bennett-Stern-Miller-Crespo-Ogilivie-Moermans-Zhao-Gawor-Tudor discloses the method of claim 16, however Gawor teaches:
prior to the receiving the request to deactivate the first DEA, transmitting the third email to the second email account ([0024], “...If the constraints are valid, the email server 26a forwards the reply email message to the sender 20 of the originating email message...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify automatically detecting requests or commitments from the electronic communications and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and the merchant sending an email to the customer’s anonymous email address and creating a self-removing message including one or more self-removal indicators, thereby identifying the entire message and disabling the migration service from the extended user profile stored in the HSS in response to migration termination message indicating that the migration process is successfully ended and searching the database for a service provider who has previously registered a service which matches the requested service by the user as taught by Bennett, Stern, Miller, Crespo, Ogilvie, Moermans, and Zhao with the inclusion of receiving at least one user-defined constraint for a first email message, where the user-defined constraint comprises at least one of an expected format and expected content of a reply email message and validating the reply email message against the at least one user-defined constraint as taught by Gawor because it ensures that the requested service can be serviced by the service provider and provides a confirmation email.
Bennett in view of Stern, Miller, Crespo, Ogilvie, Moermans, Zhao, Gawor, and in further view of Tudor also doesn’t teach: prior to the receiving the request to deactivate the first DEA, receiving a third text message, addressed to the first return number associated with the second email account, from the first client device; generating a third email based upon the third text message, wherein the third email comprises an indication of the first DEA; and transmitting the third email to the second email account. In an analogous art, Dyer teaches:
prior to the receiving the request to deactivate the first DEA, receiving a third text message, addressed to the first return number associated with the second email account, from the first client device ([0030], “...one or more of the wireless computing devices 101 are in cellular communication with one or more mobile messaging and/or cellular service providers 102...;” [0052], “...The marketplace system 105 may also communicate with the mobile messaging service provider 102 to assign an Anonymous Phone Number 300 from a pool of available phone numbers and to send, receive, and process text messages”);
receiving a third text message, addressed to the first return number associated with the second email account, from the first client device ([0052], “...The marketplace system 105 may also communicate with the mobile messaging service provider 102 to assign an Anonymous Phone Number 300 from a pool of available phone numbers and to send, receive, and process text messages;” [0056], “...the marketplace system 105 opens a text and payment session between the buyer and the seller of particular item. The marketplace system 105 may then send text message prompts to the buyer and seller regarding the sale and exchange of the item at step 414. At step 416, text messages from the buyer and seller are processed until either the sale is completed or canceled...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify automatically detecting requests or commitments from the electronic communications and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and the merchant sending an email to the customer’s anonymous email address and creating a self-removing message including one or more self-removal indicators, thereby identifying the entire message and disabling the migration service from the extended user profile stored in the HSS in response to migration termination message indicating that the migration process is successfully ended and searching the database for a service provider who has previously registered a service which matches the requested service by the user, receiving at least one user-defined constraint for a first email message, where the user-defined constraint comprises at least one of an expected format and expected content of a reply email message and validating the reply email message against the at .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 7,197,539), in view of Stern et al. (US 2006/0026438), in further view of Miller et al. (US 2019/0281001), in further view of Bennett et al. (US 2016/0335572), in further view of Moermans (US 2012/0302233), in further view of Zhao et al. (US 2003/0105846).

Regarding claim 18, Cooley discloses:
A non-transitory machine readable medium (Col. 6, ll. 44-62) having stored thereon processor-executable instructions (e.g. computer-executable instructions; Col. 6, ll. 44-62) that when executed cause performance of operations, the operations comprising:
receiving a first email from a first email account, wherein the first email comprises an indication of a first email address of the first email account (e.g. user’s e-mail address; Col. 4, ll. 41-60, “...Eventually, the user's e-mail client communicates with the e-mail server and retrieves 230 the user's e-mail. The user's e-mail client may be one of any number of popular e-mail client software products, such as Microsoft Outlook.RTM., Outlook Express.RTM., Eudora.RTM., Lotus Notes.RTM., or the like. Each possesses the capability of communicating with an e-mail server and retrieving messages directed to the user's e-mail address...”);
receiving a third email, addressed to the first DEA (e.g. disposable email address; Abstract), from a second email account (e.g. originator of the email; Col. 4, ll. 61-67, “Once the user has identified 240 the e-mail message to the e-mail client as undesirable and unsolicited e-mail (spam), the present invention examines 250 the e-mail for tracking information. In one embodiment, the headers of the e-mail, including the X-header, are examined for tracking information added 220 as the e-mail passed 225 from the DEA server 330 to the e-mail server 320. In other embodiments, tracking information may be 
transmitting the third email to the first email account (Col. 3, ll. 62-67 to Col. 4, ll. 1-7, “...A disposable e-mail address server (‘DEA server’) acts as a clearinghouse to receive e-mails directed to disposable e-mail addresses, and to forward the messages to the user's un-aliased e-mail address...”).
Cooley also doesn’t teach, but Stern teaches:
generating a second email, wherein the second email comprises an indication of the first DEA as a sender of the second email ([0046], “...The user can submit an anonymous alias as an email address in an email alias identification field 304 to identify the user as the sender of the email message 302...;” [0048], “...The drop-down control 312, when selected, displays a list of previously generated anonymous aliases from which a user can select an anonymous alias to include in the email alias identification field 304 of the email message 302. Alternatively, or in addition, the ‘From; address line (e.g., the email alias identification field 304) of the email message 302 can include a drop-down user-selectable control 314 which, when selected, displays a list of previously generated anonymous aliases from which the user can select an anonymous alias to include in the email...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address as taught by Cooley with the inclusion of submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message as taught by Stern because to hide the user’s real e-mail address and allow communications from a legitimate e-mail address without giving away the user’s personal information.
Cooley in view of Stern and in further view of Miller also doesn’t teach, but Bennett teaches:
determining a requested service based upon the first email (e.g. meeting request; [0022], “...The identified task content and inferences about the task content may be used to drive automatic (e.g., 
determining a set of service providers corresponding to the requested service based upon the requested serviced determined based upon the requested service determined in association with the first email ([0015], “...A computing system may perform a number of automatic actions based, at least in part, on the detected or identified request and/or commitment...The system may query a variety of sources of information that may be related to one or more portions of the email exchange...;” [0017], “...an informal contract is a mutual agreement between two or more parties under which the parties agree (implicitly or explicitly) that some action should be (e.g., desirably) performed...;” [0046],, “...a task operations module 302 in communication with a number of entities 304-324.  Such entities may include...third party data aggregators that might provide data as a service...”);
one or more communications corresponding to the requested service determined based upon the first email ([0015], “...A computing system may perform a number of automatic actions based, at least in part, on the detected or identified request and/or commitment...The system may query a variety of sources of information that may be related to one or more portions of the email exchange...;” [0017], “...an informal contract is a mutual agreement between two or more parties under which the parties agree (implicitly or explicitly) that some action should be (e.g., desirably) performed...;” [0046],, “...a task operations module 302 in communication with a number of entities 304-324.  Such entities may include...third party data aggregators that might provide data as a service...”);
wherein each email account of the set of email accounts is associated with a service provider of the set of service providers (e.g. other user entity; [0063]) associated with the requested service (e.g. task content; [0054], “...task operations module 302 may establish one or more task-oriented processes based, at least in part, on task content while the author of a message writes the message. For example, such writing may comprise typing an email or text message using any type of text editor or application...For example, as the person reads a message, task operations module 302 may annotate portions of the message by highlighting or emphasizing requests or commitments in the text of the message...;” [0063], “...an outgoing message includes a request to the other user entity by the user may involve querying various data sources (which need not be external to the device(s) performing the 
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message as taught by Cooley and Stern with the inclusion of automatically detecting requests or commitments from the electronic communications as taught by Bennett because the request in an email may be fulfilled by the service provider in an outgoing message sent to the other user entity.
Cooley in view of Stern and in further view of Bennett also doesn’t teach, but Miller teaches:
generating a second email based on the first email ([0020], “With regard to the message content, a user may want to draft a new email message that has related message content in a previously sent email message...;” [0021], “...During a second cycle, a second message is drafted, based on the first message and the reply messages, and the second message is sent to a second group of recipients...”);
transmitting the second email to a set of email accounts (e.g. second group of recipients; [0021], “...During a second cycle, a second message is drafted, based on the first message and the reply messages, and the second message is sent to a second group of recipients...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications as taught by Cooley, Stern, and Bennett with the inclusion of drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients as taught by Miller because different services may require sub-services which are fulfilled by a different set of service providers and analyzing the email may highlight portions of the email which may be fulfilled by the different set of service providers. 

analyzing the third to determine the requested service is completed by the first service provider ([0051], “Once all migration updates are executed, the migration AS notifies the HSS that the migration process is finished (step 308), which forwards the notification (a migration termination message) to the user profile manager (step 309). If the migration termination message indicates that the migration process is successfully ended, the user profile manager (UPM) associated with the HSS in response updates the user profile by removing (or disabling) the migration service from the extended user profile stored in the HSS (step 310). Then, the HSS sends the thus modified user profile to the CSCF (step 312)”);
responsive to determining that the requested service is completed by the first service provider, deactivating the first DEA ([0051], “Once all migration updates are executed, the migration AS notifies the HSS that the migration process is finished (step 308), which forwards the notification (a migration termination message) to the user profile manager (step 309). If the migration termination message indicates that the migration process is successfully ended, the user profile manager (UPM) associated with the HSS in response updates the user profile by removing (or disabling) the migration service from the extended user profile stored in the HSS (step 310). Then, the HSS sends the thus modified user profile to the CSCF (step 312)”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients as taught by Cooley, Stern, and Miller with the inclusion of notifying the HSS that the migration process is finished, which forwards the notification (migration termination message) to the user profile manager and If the migration termination message indicates that the migration process is successfully ended, the user profile manager (UPM) associated with the HSS in 
Cooley in view of Stern, Miller, Bennett and in further view of Moermans also doesn’t teach, but Zhao teaches:
wherein the determining the set of service provider comprises selecting a first service provider, for inclusion in the set of service providers, from a database of service providers based upon a determination that at least one service associated with the first service provider at least one of matches or is related to the requested service determined upon the first email ([0033], “The system 300 also includes means for receiving a request for a service by a user 314. Preferably, the user 314 contacts the server 302 through a discover interface 316, such as a Web page or e-mail to make a request for a service. The database is searched for a service provider who has previously registered a service which matches the requested service by the user 314. The user 314 is then informed of the results of the search through a notification interface 318. The notification interface 318 is preferably an e-mail if the user supplies an email address with his or her request”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and notifying the HSS that the migration process is finished, which forwards the notification (migration termination message) to the user profile manager and If the migration termination message indicates that the migration process is successfully ended, the user profile manager (UPM) associated with the HSS in response updates the user profile by removing (or disabling) the migration service from the extended user profile stored in the HSS as taught by Cooley, Stern, Miller, Bennett, and Moermans with the inclusion of searching the database for a service provider who has previously registered a service which matches the requested service by the user as taught by Zhao .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 7,197,539), in view of Stern et al. (US 2006/0026438), Miller et al. (US 2019/0281001), Bennett et al. (US 2016/0335572), Moermans (US 2012/0302233), and Zhao et al. (US 2003/0105846), as applied to claim 18, in further view of Santos Ramirez et al. (US 2018/0219810), hereafter referred to as “Santos Ramirez”.

Regarding claim 19, Cooley-Stern-Bennett-Miller-Moermans-Zhao discloses the method of claim 18. Cooley in view of Stern, Bennett, Miller, Moermans, and in further view of Zhao also doesn’t teach: wherein the generating the second email based upon the first email comprises: generating a second email body of the second email based upon content of a first email body of the first email, wherein the second email body of the second email comprises the content of the first email body of the first email; generating a second email header of the second email, wherein the second email header comprises a sender address corresponding to the first DEA, wherein the second email header of the second email is different than a first email header of the first email. In an analogous art, Santos Ramirez teaches: 
wherein the generating the second email based upon the first email comprises: generating a second email body of the second email based upon content of a first email body of the first email, wherein the second email body of the second email comprises the content of the first email body of the first email ([0051], “...a user device 102 can transmit, in a single email body, several customized email messages for receipt by several user devices with each received email message comprising a customized message for respective user devices. In an aspect, system 100A can employ processor 112 to execute a tagging component 110 (e.g., stored in memory 108) to assign tag data to a set of content data within an email message...”); and
generating a second email header of the second email, wherein the second email header comprises a sender address corresponding to the first DEA, wherein the second email header of the second email is different than a first email header of the first email ([0066], “...email message 100B can comprise header 121 comprising TO field 121A, CC field 121B, and BCC field 121C...;” [0092], “...addressees listed within header 121...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and notifying the HSS that the migration process is finished, which forwards the notification (migration termination message) to the user profile manager and If the migration termination message indicates that the migration process is successfully ended, the user profile manager (UPM) associated with the HSS in response updates the user profile by removing (or disabling) the migration service from the extended user profile stored in the HSS and searching the database for a service provider who has previously registered a service which matches the requested service by the user as taught by Cooley, Stern, Miller, Bennett, Moermans, and Zhao with the inclusion of transmitting, in a single email body, several customized email messages for receipt by several user devices with each received email message comprising a customized message for respective user devices as taught by Santos Ramirez because the email body contains the focal content for the email message.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cooley (US 7,197,539), in view of Stern et al. (US 2006/0026438), Miller et al. (US 2019/0281001), Bennett et al. (US 2016/0335572), Moermans (US 2012/0302233), Zhao et al. (US 2003/0105846), as applied to claim 18, in further view of Bhatia (US 9,015,801), hereafter referred to as “Bhatia”, in further view of Levi (US 2018/0336653), hereafter referred to as “Levi”.

Regarding claim 20, Cooley-Stern-Bennett-Miller-Moermans-Zhao discloses the method of claim 18. Cooley in view of Stern, Bennett, Miller, and in further view of Zhao also doesn’t teach: determining a location associated with the first email account, wherein the determining the set of service providers comprises analyzing a database of service providers, based upon the location, to select the set of service providers from among a plurality of service providers based upon a determination that the set of service providers are within a threshold distance from the location. In an analogous art, Bhatia teaches:
determining a location associated with the first email account (Col. 5, ll. 3-21, “...A messaging service provider may monitor locations from which account access requests originate. Locations may be determined based on IP addresses, network addresses, or other criteria. The locations may be stored in a data store in association with the account holder's computing device(s)...a user may have accessed the user's email account for the past six months from a location in the United States...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and notifying the HSS that the migration process is finished, which forwards the notification (migration termination message) to the user profile manager and If the migration termination message indicates that the migration process is successfully ended, the user profile manager (UPM) associated with the HSS in response updates the user profile by removing (or disabling) the migration service from the extended user profile stored in the HSS and searching the database for a service provider who has previously registered a service which matches the requested service by the user as taught by Cooley, Stern, Miller, Bennett, Moermans, and Zhao with the inclusion of monitoring locations from which account access requests originate where a user may have accessed the user’s email account as taught by Bhatia because these locations are useful for determining suspicious events involving the first account and granting access, by the computing device, to the recovery message.
Cooley in view of Stern, Miller, Bennett, Zhao, and in further view of Bhatia also doesn’t teach: wherein the determining the set of service providers comprises analyzing a database of service providers, based upon the location, to select the set of service providers from among a plurality of service providers based upon a determination that the set of service providers are within a threshold distance from the location. In an analogous art, Levi teaches:
wherein the determining the set of service providers comprises analyzing a database of service providers, based upon the location, to select the set of service providers from among a plurality of service providers based upon a determination that the set of service providers are within a threshold distance from the location ([0043], “...matching component 240 queries the service data store 230 for service providers that are within a first threshold distance (alternatively, within a threshold time of travel). From the queried result set, the matching component 240 makes a selection of a service provider for the service request 201...”).
It would have been obvious to one skilled in the art, before the effective filing date of Applicant’s claimed invention to modify the user's e-mail client communicating with the e-mail server to retrieve user's e-mail directed to user’s e-mail address and submitting an anonymous alias as an email address in an email alias identification field to identify the user as the sender of the email message and automatically detecting requests or commitments from the electronic communications and drafting a second message, during a second cycle, based on the first message and reply messages, and sending the second message to a second group of recipients and notifying the HSS that the migration process is finished, which forwards the notification (migration termination message) to the user profile manager and If the migration termination message indicates that the migration process is successfully ended, the user profile manager (UPM) associated with the HSS in response updates the user profile by removing (or disabling) the migration service from the extended user profile stored in the HSS and searching the database for a service provider who has previously registered a service which matches the requested service and monitoring locations from which account access requests originate where a user may have accessed the user’s email account by the user as taught by Cooley, Stern, Miller, Bennett, Moermans, Zhao, and Bhatia with the inclusion of matching the service locations of the incoming service request with the current location of available service providers and querying the data store for service providers that are within a first threshold distance as taught by Levi because the requests may be serviced by service providers that meet the distance criteria and better performance to fulfill the service request.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T DO whose telephone number is (571)272-7228.  The examiner can normally be reached on Monday - Friday 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.D/Examiner, Art Unit 2444                                                                                                                                                                                           
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444